Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 16-20, drawn to a system and method facilitating acquisition of items by publishing a product listing and instructing a purchase of an item, classified in G06Q30/0603.
II. Claims 8-15, drawn to a method for facilitating acquisition of items by providing a description of items and matching vendors based on the description of items, classified in G06Q30/0609.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, Invention I requires publishing a listing of items specified by a first device, with the items being available from online vendors that are designated in the specification. An instruction is received from a second device to purchase a first item in the listing of items, and the first item from a first online vendor is purchased based on the instruction. The first online vendor is then directed to ship the first item to an address specified by the first device.
In contrast, Invention II requires creation of a list comprising a description of items desired by a user of a mobile device. The mobile device qualifies the online vendors of the items based on the price, availability, and/or shipping information, and the device transmits the list and a description of online vendors to a server. The device also transmits a listing of parties invited to purchase at least one of the items to the server. 
Invention I does not require the online vendors to be qualified based on the price, availability, and/or shipping information, nor the transmission of a list of items, description of online vendors, or a listing of parties invited to purchase at least one of the items to a server. Additionally, Invention II does not require receiving an instruction to purchase first item in the listing of items from a second device, purchasing the first item from a first online vendor based on the instruction, nor directing the first online vendor to ship the first item to an address specified by the first device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) in a manner that is not likely to result in finding art pertinent to the other invention(s).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625